116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Linda S. JACKSON, Plaintiff/Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration, Defendant/Appellee.
No. 96-3717.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 21, 1997.Filed:  June 5, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
PER CURIAM.


1
The Secretary of Health and Human Services denied Linda Jackson's claim for disability insurance.  The district court1 granted summary judgment for the Secretary, concluding there was substantial evidence in the administrative record to support her decision.  We affirm on the basis of the district court opinion.  See 8th Cir.  R. 47B.



1
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas